Per curiam.
Pursuant to Code Ann. § 6-701.1 we granted the application to appeal in this case on December 17,1980. Notice of appeal was filed on May 1, 1981.
This appeal must be dismissed because appellant failed to file a notice of appeal within ten days after her application to appeal was granted. Code Ann. § 6-701.1 (g); see Evans v. Davey, 154 Ga. App. 269 (267 SE2d 875) (1980). The granting of an out of time appeal by the superior court is ineffective to confer jurisdiction upon this court in civil cases. See Code Ann. § 6-804; Associated Distributors, Inc. v. Willard, 242 Ga. 247 (248 SE2d 645) (1978).

Appeal dismissed.


Jordan, C. J., Hill, P. J., Marshall, Clarke, Smith and Gregory, JJ., concur.

Dale M. Woodall, pro se.